EXHIBIT 10.1

 

 



AMENDMENT NO. 2

TO SIXTH AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

 

THIS AMENDMENT NO. 2 TO SIXTH AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
(the “Amendment”), dated as of March 16, 2016, is made and entered into by and
among ROYAL GOLD, INC., a corporation organized and existing under the laws of
the State of Delaware, as the borrower (“Royal Gold” or the “Borrower”), HIGH
DESERT MINERAL RESOURCES, INC., a corporation organized and existing under the
laws of the State of Delaware, as a guarantor (“High Desert”), RG EXCHANGECO
INC., an amalgamated corporation validly existing under the Canada Business
Corporations Act, as a guarantor (“RG Exchangeco”), RG MEXICO, INC., a
corporation organized and existing under the laws of the State of Delaware, as a
guarantor (“RG Mexico”), those additional guarantors identified as a “Guarantor”
on the signature pages hereto and such additional guarantors from time to time
party hereto, as guarantors (collectively, the “Additional Guarantors”) (with
each of High Desert, RG Exchangeco, RG Mexico and the Additional Guarantors
being individually referred to herein as a “Guarantor” and collectively referred
to herein as the “Guarantors”), those banks and financial institutions
identified as a “Lender” on the signature pages hereto and such other banks or
financial institutions as may from time to time become parties to this Agreement
as a lender (individually, each a “Lender” and collectively, the “Lenders”), and
HSBC BANK USA, NATIONAL ASSOCIATION, a national banking association organized
under the laws of the United States (in its individual capacity, “HSBC Bank”),
as administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders.

 

RECITALS

 

A.            The Borrower, the Guarantors, the Lenders, the Administrative
Agent, and the other parties thereto entered into that certain Sixth Amended and
Restated Revolving Credit Agreement dated as of January 29, 2014 (as amended by
that certain Amendment No. 1 to Sixth Amended and Restated Revolving Credit
Agreement dated as of April 29, 2015 and as further amended, modified,
supplemented, continued or restated prior to the date hereof, the “Credit
Agreement”).

 

B.             The Borrower, the Guarantors, the Lenders and the Administrative
Agent now desire to: (i) extend the scheduled maturity date from January 29,
2019 to March 16, 2021, and (ii) otherwise amend, ratify, confirm and continue
the Credit Agreement as set forth herein and to ratify and confirm the other
Credit Documents.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements,
representations and warranties herein set forth and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.             Defined Terms. Capitalized terms used but not defined in this
Amendment shall have the meanings given thereto in the Credit Agreement.

 

2.             Agreements and Amendments to the Credit Agreement.

 

a.              Subject to the terms and conditions set forth herein and
pursuant to the requirements of the Credit Agreement, including Section 10.1
thereof, the Credit Agreement is hereby amended to the extent necessary to give
effect to the provisions of this Amendment and to incorporate the provisions of
this Amendment into the Credit Agreement. The Credit Agreement, together with
this Amendment (upon its effectiveness), shall be read together and have effect
so far as practicable as though the provisions thereof and the relevant
provisions hereof are contained in one document.

 



 

 

 

 

b.              The Credit Agreement is hereby amended by deleting the defined
term “Maturity Date” therefrom and substituting the following therefor:

 

“Maturity Date” shall mean the first to occur of (a) March 16, 2021 or (b) any
date on which the due date of the Loans is accelerated by reason of an Event of
Default pursuant to Section 8.2.

 

c.              The Borrower, the Guarantors, the Lenders and the Administrative
Agent hereby agree that the Credit Agreement, as amended hereby, is continued,
ratified and confirmed, and shall remain in full force and effect in accordance
with its terms.

 

d.              As a condition to the Administrative Agent and the Lenders
entering into this Amendment, the Borrower and the Guarantors hereby irrevocably
confirm and agree that each Guaranty, Security Agreement, Pledge Agreement,
Mortgage, the Quebec Security Documents and the other Security Documents and the
other Credit Documents executed by the Borrower and/or any other Credit Party,
and all guaranties, grants of security, debentures, mortgages, liens, deeds,
pledges and rights thereunder, are hereby continued, ratified and confirmed,
remain in full force and effect, remain fully perfected, and apply to the Credit
Agreement as amended and extended hereby.

 

e.              This Amendment and all other Instruments executed and delivered
by the Borrower, the Guarantors or any other Credit Party in connection with
this Amendment are and shall be deemed to be “Credit Documents” for all
purposes.

 

3.             Representations and Warranties.

 

a.              Each Credit Party hereby remakes and restates each of its
representations and warranties in the Credit Agreement and the other Credit
Documents, effective as of the date of this Amendment, which representations and
warranties are incorporated herein by reference as if fully set forth herein.

 

b.              Each Credit Party hereby further represents and warrants that
(i) it has the corporate power and authority, and the legal right, to execute,
deliver and perform this Amendment, (ii) this Amendment has been duly
authorized, executed and delivered by each Credit Party, (iii) no consent or
authorization of any Governmental Authority or other Person is required in
connection with this Amendment, (iv) this Amendment constitutes a legal, valid
and binding obligation of each Credit Party, enforceable against each Credit
Party in accordance with its terms (except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium and similar laws or equitable principles
affecting enforcement of creditors’ rights generally at the time in effect),
(v) no Default or Event of Default has occurred and is continuing or will occur
as a result of the consummation of the transactions contemplated hereby or as a
result of the continuation of the Credit Agreement, and (vi) the Recitals set
forth above are true and correct in all respects.

 

4.             Conditions Precedent. This Amendment shall become effective as of
the date hereof upon (and only upon) satisfaction of the following conditions
precedent:

 

a.              The Administrative Agent shall have received the following
Credit Documents, each of even date herewith and duly executed by the Borrower
and the applicable Credit Parties: (i) this Amendment; (ii) a Ratification;
(iii) a Canadian Ratification; (iv) amendments to each of the Mortgages, in form
and content satisfactory to the Administrative Agent; (v) an Officer’s
Certificate; (vi) a Secretary’s Certificate; and (vii) a certificate
demonstrating compliance with the financial covenants contained in Section 6.17
of the Credit Agreement by calculation thereof as of the end of the most
recently completed fiscal quarter.

 



 -2-

 

 

b.              The Administrative Agent shall have received: (i) current good
standing certificates for each Credit Party; (ii) with respect to Liens and the
Collateral, (x) searches of all Lien filings, registrations and records deemed
necessary by the Administrative Agent, and copies of any documents, filings and
Instruments on file in such jurisdictions, with results satisfactory to the
Administrative Agent, (y) all financing statements, registrations, filings or
other Instruments for each appropriate jurisdiction as is necessary, in the
Administrative Agent’s sole discretion, to perfect, or maintain the perfection
of, the Administrative Agent’s security interest in the Collateral, and (z) all
stock or membership certificates evidencing the Capital Stock pledged to the
Administrative Agent pursuant to the Pledge Agreements, together with duly
executed in blank, undated stock or transfer powers attached thereto to the
extent not previously delivered to Administrative Agent; and (iii) opinions of
legal counsel for the Credit Parties, dated the date hereof and addressed to the
Administrative Agent and the Lenders in form and substance reasonably acceptable
to the Administrative Agent.

 

c.              The Borrower shall have paid to the Administrative Agent an
upfront fee equal to Sixteen (16) basis points (0.16%) on the Committed Amount
(the “Amendment Upfront Fee”), which will be distributed by the Administrative
Agent to the Lenders on a pro rata basis. The Amendment Upfront Fee will be
fully earned and payable on and as of the date of this Amendment. No portion of
the Amendment Upfront Fee is refundable to the Borrower, in whole or in part,
under any circumstances.

 

d.              The Administrative Agent shall have received such other
Instruments, certificates, information and opinions as the Administrative Agent
may reasonably request, in each case, in form and substance reasonably
satisfactory to the Administrative Agent.

 

5.             Miscellaneous Provisions.

 

a.              This Amendment is a Credit Document. The Credit Agreement, as
amended by this Amendment, is hereby ratified, approved, confirmed, extended and
continued in each and every respect, and the parties hereto agree that the
Credit Agreement remains in full force and effect in accordance with its terms.
Nothing contained herein shall be construed to release, terminate or act as a
novation of, in whole or in part, any Credit Document or any guaranty, lien,
mortgage, deed, debenture, indenture, pledge or security interest granted
pursuant thereto. All references to the Credit Agreement in each of the Credit
Documents and in any other document or instrument shall hereafter be deemed to
refer to the Credit Agreement as amended hereby. The Credit Documents shall
remain unchanged and in full force and effect, except as provided in this
Amendment or any other Instrument entered into and delivered in connection
herewith, and the Credit Documents are hereby ratified, confirmed, extended and
continued in full force and effect in all respects. This Amendment shall not be
construed as a waiver or amendment of any other provision of the Credit
Agreement or the other Credit Documents or for any purpose, except as expressly
set forth herein, or a consent to any other, further or future action on the
part of the Borrower or the other Credit Parties that would require the waiver
or consent of the Administrative Agent or any Lender. The parties hereto hereby
agree that the terms and conditions of Article 10 of the Credit Agreement shall
apply hereto as if fully set forth herein.

 

b.              This Amendment shall be governed by and construed in accordance
with the laws of the State of New York, excluding that body of law relating to
conflict of laws.

 



 -3-

 

 

c.              This Amendment may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. This Amendment may be validly executed
and delivered by facsimile, portable document format (.pdf) or other electronic
transmission, and a signature by facsimile, portable document format (.pdf) or
other electronic transmission shall be as effective and binding as delivery of a
manually executed original signature.

 

d.              Neither the Administrative Agent nor any Lender has waived, and
none of them does hereby waive, any Default or Event of Default under the Credit
Agreement or any other Credit Document, whether known or unknown, as to which
the rights of the Administrative Agent and the Lenders shall remain reserved in
all respects. There are no verbal agreements or informal understandings between
the Administrative Agent and/or any Lender, on the one hand, and the Credit
Parties, on the other hand, nor will any such verbal agreements or
understandings be entered into or deemed to exist. The execution, delivery and
effectiveness of this Amendment shall not operate or be deemed to operate as a
waiver of any rights, powers or remedies of the Administrative Agent or any
Lender under the Credit Agreement or any other Credit Document or constitute a
waiver of any provision thereof (except as expressly set forth herein). The
Administrative Agent and the Lenders hereby expressly reserve and retain all
rights, remedies, privileges, powers, claims and actions under the Credit
Agreement, the Credit Documents and applicable law. The Administrative Agent and
the Lenders reserve the right to take all additional and further action
available under the Credit Agreement, the Credit Documents and applicable law,
at any time and from time to time.

 

e.              This Amendment shall be binding upon and inure to the benefit of
the Administrative Agent, the Lenders, the Borrower, each other Credit Party,
and their respective successors and assigns permitted by the Credit Agreement.

 

f.               The Borrower and the other Credit Parties agree and confirm
that (i) they have been advised by counsel in the negotiation, execution and
delivery of the Amendment, (ii) neither the Administrative Agent nor any Lender
has any fiduciary relationship with or duty to the Borrower or any other Credit
Party arising out of or in connection with this Amendment or the Credit
Agreement and the relationship between the Administrative Agent and Lenders, on
one hand, and the Borrower and the other Credit Parties, on the other hand, in
connection herewith is solely that of debtor and creditor and (iii) no joint
venture or partnership exists among the Borrower or the other Credit Parties and
the Lenders or the Administrative Agent.

 

g.              The Credit Parties agree and confirm that they are engaged in
related businesses and integrated to such an extent that the financial strength
and flexibility of each Credit Party has a direct, tangible and immediate impact
on the success of the other Credit Parties. Each Guarantor agrees and confirms
(i) that it will derive substantial direct and indirect benefit from the
extension of the scheduled maturity date of the Credit Agreement and the
continuation of the Credit Agreement and (ii) that it entered into the Guaranty
and will continue such Guaranty in contemplation of such benefits.

 

h.              The Borrower shall pay all reasonable costs, fees and expenses
paid or incurred by the Administrative Agent incident to this Amendment, the
Credit Agreement and the transactions contemplated hereby and thereby,
including, without limitation, the reasonable fees and expenses of the
Administrative Agent’s counsel in connection with the negotiation, preparation,
delivery and execution of this Amendment and any related documents and
instruments.

 

* * * * * * * *

remainder of this page intentionally blank

 



 -4-

 

 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the date first
above written.

 

BORROWER: ROYAL GOLD, INC.,   a Delaware corporation         By: /s/ Stefan
Wenger   Name: Stefan Wenger   Title: Chief Financial Officer and Treasurer    
  GUARANTORS:       HIGH DESERT MINERAL RESOURCES, INC.,   a Delaware
corporation         By: /s/ Bruce C. Kirchhoff   Name: Bruce C. Kirchhoff  
Title: Vice President and Secretary               RG MEXICO, INC.,   a Delaware
corporation         By: /s/ Bruce C. Kirchhoff   Name: Bruce C. Kirchhoff  
Title: Vice President and Secretary               RG EXCHANGECO INC.,   an
amalgamated corporation validly existing under the   Canada Business
Corporations Act         By: /s/ Bruce C. Kirchhoff   Name: Bruce C. Kirchhoff  
Title: Vice President and Secretary             ADMINISTRATIVE AGENT: HSBC BANK
USA, NATIONAL ASSOCIATION,   as Administrative Agent         By: /s/ Joseph
Lloret   Name: Joseph Lloret   Title: Vice President             LENDER: HSBC
BANK USA, NATIONAL ASSOCIATION,   as a Lender   By: /s/ Alexandra Barrows  
Name: Alexandra Barrows   Title: Vice President

 



 

 

 



LENDER: THE BANK OF NOVA SCOTIA,   as a Lender         By: /s/ Ray Clarke  
Name: Ray Clarke   Title: Managing Director         By: /s/ Asif Rafiq   Name:
Asif Rafiz   Title: Associate Director             LENDER: CANADIAN IMPERIAL
BANK OF COMMERCE,   as a Lender         By: /s/ Jens Paterson   Name: Jens
Paterson   Title: Executive Director         By: /s/ Peter Rawlins   Name: Peter
Rawlins   Title: Executive Director             LENDER: GOLDMAN SACHS BANK USA,
  as a Lender         By: /s/ Rebecca Kratz   Name: Rebecca Kratz   Title:
Authorized Signatory             LENDER: BANK OF AMERICA, N.A.,   as a Lender  
      By: /s/ Satish S. Chander   Name: Satish S. Chander   Title: SVP



 



 

 

 